By the Court.
The rule of the common law requiring pleadings to be construed most strongly against the pleader, has been abrogated (Rev. Stats. §§ 4948, 5096); but the petition and answer are required to be in “ ordinary and concise language ” (Rev. Stats. §§ 5060, 5070), and no construction can be permitted which will be, in effect, a perversion of their language. Indeed, in some cases the language must be strictly construed. Rev. Stats. § 4948; Mech. etc. Association v. O'Connor, 29 Ohio St. 651. By this petition, its language being fairly construed, it is admitted that the promissory note was given and received in payment of the company’s claim ; and hence the subsequent steps in endeavoring to perfect and enforce a mechanic’s lien, based on such claim, were wholly ineffectual. Judgment reversed.